       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 1 of 55                      FILED
                                                                                   2021 Apr-01 PM 03:17
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

 NUCLEAR DEVELOPMENT,                     )
 LLC,                                     )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )       Case No.: 5:18-cv-1983-LCB
                                          )
 TENNESSEE VALLEY                         )
 AUTHORITY,                               )
                                          )
       Defendant.                         )

                                      ORDER
      The Tennessee Valley Authority entered an agreement with Nuclear

Development, LLC, for the purchase and sale of an unfinished nuclear facility

known as the Bellefonte Nuclear Plant. Hours before closing, TVA concluded that

consummation of the sale would be illegal, and it refused to close on the agreement.

Nuclear Development sued.

      The parties have cross-moved for summary judgment. (Doc. 70; Doc. 74). The

crux of the dispute is a simple matter of contract law, and the motions both turn on

a central question: Did TVA breach the Agreement? But to answer this, the Court

must first resolve another question, arising in the domain of nuclear-plant regulation,

that appears to present a matter of first impression: Could TVA lawfully convey

ownership of the Bellefonte property to Nuclear Development before the Nuclear
          Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 2 of 55




Regulatory Commission (NRC) approved the transfer of the Construction Permits

from TVA to Nuclear Development?


                           FACTUAL BACKGROUND

I.       The Atomic Energy Commission issues TVA two permits authorizing the
         construction of the Bellefonte Nuclear Plant, Units 1 and 2.

         In June of 1973, TVA applied to the Atomic Energy Commission for permits

authorizing the construction of two reactors in northeast Alabama at a site that would

be known as the Bellefonte Nuclear Plant. See In the Matter of Tennessee Valley

Auth. (Bellefonte Nuclear Plant Units 1 & 2), 8 A.E.C. 1124 (Dec. 23, 1974).

Bellefonte was to consist of two pressurized water reactors, Units 1 and 2 (“Alpha”

and “Bravo”),1 manufactured by the Babcock & Wilcox Company, each rated to

operate at 3600 megawatts thermal/1260 megawatts electrical and cooled by a

closed-cycle system of monolithic, concrete, natural-draft cooling towers. See id. at

1135; (Doc. 85–5 at 5). The Bellefonte Units would be located on a site in Jackson

County, Alabama along the west shore of the Guntersville Reservoir, Tennessee

River Mile 392, just northeast of the city of Scottsboro. 8 A.E.C. at 1125. On

Christmas Eve 1974, after a year and a half of hearings and review, the Atomic




1
    (Doc. 85–13 at 10).
                                          2
          Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 3 of 55




Energy Commission2 approved the application and issued TVA Construction

Permits CPPR-122 and CPPR-123. See id.; (Doc. 72–1).

         The Bellefonte Construction Permits were issued under Section 103 of the

Atomic Energy Act of 1954 (AEA), 42 U.S.C. § 2133; 10 C.F.R. § 50; and the Initial

Decision of the Atomic Safety and Licensing Board, dated December 23, 1974.

(Doc. 72–1 at 6, 11). Each permit authorizes TVA to build one “utilization facility,”

or nuclear reactor,3 Unit 1 or Unit 2, and together the two facilities would comprise

the Bellefonte Nuclear Plant. In all respects save the numbering of the units, the

permits are identical.4

         The permits’ authority is set forth in Section 2:

         Pursuant to [Section 103 of the AEA, 10 C.F.R. § 50, and the Licensing
         Board’s decision], the Atomic Energy Commission (the Commission)
         hereby issues a construction permit to the applicant for a utilization
         facility designed to operate at 3600 megawatts thermal as described in
         the application and amendments thereto (the application) filed in this
         matter by the applicant and as more fully described in the evidence
         received at the public hearing upon the application. The facility, known
         as Bellefonte Nuclear Plant, Unit [1/2] will be located on the applicant’s
         site in Jackson County, Alabama.




2
 A few months after the Atomic Energy Commission issued TVA the Bellefonte Construction
Permits, the agency was abolished by the Energy Reorganization Act of 1973, and its licensing
and regulatory functions were transferred to the NRC. 42 U.S.C. §§ 5814(a)–(f), 5841(±).
3
  See 10 C.F.R. § 50.2 (defining utilization facility as “[a]ny nuclear reactor other than one
designed or used primarily for the formation of plutonium or U-233”).
4
    CPPR-122 authorizes the construction of Unit 1, CPPR-123 authorizes Unit 2.
                                                3
        Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 4 of 55




Id. The permits thus confer authority to build a facility on “the applicant,” defined

in Section 1(B) to be TVA, and each facility “will be located on the applicant’s site

in Jackson County, Alabama.” Id.

       The permits further state that they “shall be deemed to contain and be

subject . . . to the conditions specified or incorporated” under Section 3. Id. One of

those conditions, set forth in Section 3(B), states: “The facility shall be constructed

and located at the site as described in the application, in Jackson County, Alabama.”

Id. The incorporated description is contained (at least in part) in an exhibit submitted

with the application, a filing known as the Preliminary Safety Analysis Report

(PSAR).5 Section 2.1.2 (“Site Description”) of the PSAR contains this statement:

“The exclusion area will be owned by the United States and in the custody of TVA.”

(Doc. 75–2 at 157). “Exclusion area” is an NRC-defined term meaning “that area

surrounding the reactor, in which the reactor licensee has the authority to determine

all activities including exclusion or removal of personnel and property from the

area.” 10 C.F.R. § 50.2.




5
  The permit application is not itself in the summary-judgment record, but its contents, including
the PSAR, are described in the Atomic Safety and Licensing Board’s order issuing TVA the
Bellefonte Construction Permits. In the Matter of Tennessee Valley Auth. (Bellefonte Nuclear
Plant Units 1 & 2), 8 A.E.C. 1124 (Dec. 23, 1974); see also (Doc. 75–2 at 3). The PSAR, however,
is in the record. (Doc. 75–2; Doc. 75–3).
                                                4
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 5 of 55




II.    A History of Bellefonte and Its Construction Permits

      A. Bellefonte’s History

      Construction of the Bellefonte Nuclear Plant, Units 1 and 2, began in 1974. It

continued steadily for a decade, slowed in 1985, and, in 1988, it ceased altogether.

(Doc. 85–5 at 5–6). When construction stopped in 1988, both reactor units were

mostly complete. Id. Estimates for that time put Unit 1 either at 88% or 90%

completion, and Unit 2 at 55% completion. (Doc. 85–5 at 5; Doc. 72–7 at 8). But

once construction stopped, the project was indefinitely deferred, and for seventeen

years the units sat just a few degrees shy of operational.

      In 2005, the Bellefonte project began to move in retrograde. Seeking to recoup

some of the costs of construction, TVA that year implemented a plan of “Investment

Recovery”: equipment from Units 1 and 2 was sold, removed, abandoned, or

cannibalized for use in other TVA facilities, two-foot-by-two-foot holes were cut

into the large concrete steam generators, and control rod mechanisms, feedwater

heaters, pumps and motors, condenser tubes, piping and valves, and safety-related

pipe chases were removed from the site entirely. (Doc. 85–4 at 11; Doc. 85–5 at 5,

18). When TVA’s two-year recovery effort came to an end in 2007, Unit 1 had been

reduced from 88% to 55% complete, and Unit 2 was left only 35% complete. (Doc.

85–5 at 5).




                                          5
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 6 of 55




      B. The Construction Permits

      Once TVA had ceased construction in 1988, the NRC placed Bellefonte in

“deferred plant status.” In NRC parlance, a “deferred plant” is “a nuclear power plant

at which the licensee has ceased construction or reduced activity to a maintenance

level, maintains the construction permit . . . in effect, and has not announced

termination of the plant.” Commission Policy Statement on Deferred Plants, 52 Fed.

Reg. 38077-01. The Generic Letter from which this definition comes sets forth “the

procedures that apply to nuclear power plants in a deferred status,” as well as those

that a licensee must follow to reactivate—or terminate—a deferred plant. Id. Under

the Policy Statement, a licensee that seeks to withdraw a Construction Permit must

notify the NRC and, “if the plant has been completed to a point that it can function

as a utilization facility, the licensee must take all necessary actions to ensure that the

facility is no longer a facility for which an NRC license is required.” Id.

      Tracking these procedures, TVA informed the NRC in 2006 that it would

permanently cease plant construction and requested an order withdrawing CPPR-

122 and CPPR-123. (Doc. 72–6). In June, with Investment Recovery ongoing, TVA

sent the NRC a supplemental letter stating that neither of the Bellefonte Units “can

be considered a utilization facility” as defined in 10 C.F.R. § 50.2, because neither

unit was able to operate as a nuclear reactor. Id. at 4.




                                            6
        Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 7 of 55




       The NRC, in an Environmental Assessment mandated by the National

Environmental Policy Act, concurred with TVA’s conclusion. (Doc. 72–7). That

August, it announced that it was considering the withdrawal of TVA’s Construction

Permits, and it concluded that the action would have no significant impact on the

environment. Id. at 6, 10. Its conclusion was based, in part, on the finding that “[t]he

current condition of the plants does not allow operation; therefore, neither plant can

be considered a utilization facility.” Id. at 8. In September of that year, the NRC

formally withdrew the Bellefonte Construction Permits. (Doc. 72–9 at 7).

       For the next two and a half years, TVA owned the Bellefonte site without an

NRC-issued license. (Doc. 86–32 at 65). But toward the end of this brief hiatus, TVA

reversed course once again and moved the NRC to reinstate the permits. Id. In 2009,

at TVA’s request, the NRC ordered that CPPR-122 and -123 be reinstated and the

facilities returned to “terminated plant status.” (Doc. 72–9 at 12; Doc. 85–5 at 6;

Doc. 86–32 at 65).6 In 2010, Bellefonte was placed once more in deferred plant

status. (Doc. 85–5 at 6).




6
  Under the Commission’s Policy Statement on Deferred Plants, a “terminated plant” means a
nuclear power plant at which the licensee has announced that construction has been permanently
stopped, but which still has a valid CP. 52 Fed. Reg. 38077-01, § III (Oct. 14, 1987). Placing a
facility in “terminated status” is not the same as “terminating” a permit. In the former case, the
permitholder “must adhere to the Commission’s regulations and the terms of the [Construction
Permit]” until its withdrawal is authorized, id., while the latter case is used to mean permit
withdrawal, (Doc. 76–32 at 87).
                                                7
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 8 of 55




       Bellefonte has remained unfinished, its Construction Permits valid,

construction deferred. Neither Unit 1 nor Unit 2 is capable of sustaining nuclear

fission in a self-supporting chain reaction. (Doc. 72–4 at 3). TVA has not upgraded

Bellefonte’s design to meet current NRC regulatory requirements, nor can

Bellefonte now meet the original design requirements to sustain nuclear fission.

(Doc. 72–4 at 19–20).

III.   TVA Agrees to Sell Bellefonte to Nuclear Development

       In April of 2016, TVA’s CEO, William Johnson, issued a report to TVA’s

Board of Directors recommending that they declare Bellefonte surplus property and

authorize its sale without conditions on its potential use. (Doc. 85–13 at 4; Doc. 85–

14). The report indicated that an outside appraisal company had assessed

Bellefonte’s fair market value at $26.4 million (TVA’s internal appraisal placed the

figure at $11.3 million), and TVA would use that outside figure to set the minimum

bid price at auction. (Doc. 85–14 at 6). Johnson’s report also acknowledged the

major risks inherent in the recommended declaration, including the competitive risk

that selling Bellefonte to an outside entity could “put a merchant nuclear plant in

TVA’s service territory that could compete to serve TVA’s customers.” Id. at 2.

       The next month, TVA’s Directors adopted a resolution that found Bellefonte

to be “surplus to TVA’s needs” and authorized its sale at public auction. (Doc. 85–

13 at 6; Doc. 85–15 at 2). The sale’s purpose, TVA would later announce, was to


                                          8
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 9 of 55




bring economic development and jobs to the surrounding area through long-term

investments by the purchaser. (Doc. 85–13 at 6; Doc. 72–14). The property was

marketed to over 500 potential buyers, 11 of whom expressed interest enough to sign

a confidentiality agreement for further discussions. (Doc. 72–14). Three of these

potential buyers completed Letters of Intent (LoIs) and submitted financial

qualifications to TVA with a plan concerning their intended use for the property. Id.

Nuclear Development cites (disputed) economic projections purporting to show that

its own plans for Bellefonte would create 8,420 jobs per year and $12.6 billion in

fiscal impact during the construction phase, and then 4,176 jobs per year and $37.7

billion in fiscal impact over the 60-year operational period. (Doc. 85–18).

      TVA issued all prospective bidders the same purchase agreement to bid on,

regardless of the bidder’s plans for the site. (Doc. 85–16 at 14). Two of the parties

to submit LoIs intended neither to build nor operate a nuclear facility at Bellefonte.

Id. at 13. The third, announcing its own intentions for the property by way of

company name, submitted the winning bid.

      And so on November 14, 2016, Nuclear Development entered into a purchase

and sales agreement with TVA, contracting to buy the Bellefonte site for a final sale

price of $111 million. (Doc. 85–13 at 4; Doc. 72–16). Upon signing the agreement,

Nuclear Development paid TVA a down payment of 20% on the purchase price, or

$22.2 million, plus additional sales and administrative costs. (Doc. 72–16 at 7).


                                          9
         Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 10 of 55




Closing, originally set to take place on November 14, 2018, was extended to

November 30, by amendment, six days before the event. (Doc. 85–23).

IV.      Terms and Conditions

         Section 1 of the Purchase and Sales Agreement (the Agreement) obligated

TVA to “sell, transfer, convey, assign and deliver title and possession” to Nuclear

Development, at closing, “all of TVA’s right, title and interest” in “all the real

property comprising” the Bellefonte Site, described in Schedule R.1(a). (Doc. 72–

16 at 3). It also obligated TVA to convey, under Section 1(e), “all permits, licenses

or authorization issued or required by Governmental Authorities or third parties in

connection with the operation of the Site and listed on Schedule 1(e).” Id. at 4. Four

items (all of them permits) are listed in Schedule 1(e): two NRC-issued Permits to

Construct;7 an Alabama Department of Environmental Management (ADEM) Air

Permit;8 and an ADEM National Pollutant Discharge Elimination System (NPDES)

Permit.9 Id. at 116.

         Section 6 of the Agreement (“Conditions to Closing”) expressly conditioned

TVA’s duty to convey these assets (and, reciprocally, Nuclear Development’s duty



7
 CPPR-122 (Unit 1) issued: December 24, 1974, Reinstated, currently deferred; and CPPR-123
(Unit 2) issued: December 24, 1974, Reinstated, currently deferred. (Doc. 72–16 at 116).
8
    705-0021-X0004, issued: October 7 1999. (Doc. 72–16 at 116).
9
 AL0024635, issued: April 28, 2015; effective: May 1, 2015; expiration: April 30, 2020. (Doc.
72–16 at 116).
                                               10
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 11 of 55




to purchase them) on the satisfaction of six conditions to be fulfilled “at or before

the Closing.” Id. at 7–9. The fifth of these, set forth in Section 6(a)(v), stated that

“[t]here shall not be in effect at the Closing any law, statute, rule, regulation, permit,

certificate or binding order, decree or decision of any Governmental

Authority . . . restraining, enjoining, or otherwise prohibiting or making illegal the

consummation of the transactions contemplated by this Agreement.” Id. at 7. If the

condition set forth in Section 6(a)(v) is “unfulfilled as of the Closing Date,” then,

under Section 11(a)(iv), either party may terminate the Agreement on written notice

to the other. Id. at 13. Moreover, if the Agreement is terminated under Section

11(a)(iv), TVA must return to Nuclear Development the $22,200,000 “Down

Payment” that it had paid, in accordance with Section 5(b)(1), upon execution of the

Agreement. Id. Although it would not be included in the final Agreement, Nuclear

Development had specifically requested that the NRC’s pre-approval of the

Construction Permits’ transfer also be made a condition of closing. (Doc. 85–16 at

10).

       To induce each other to enter into the Agreement, the parties expressly

represented and warranted in Sections 7(a)(vii) and 8(a)(vi) that “no authorization,

consent or approval or other order or action of or filing with any Governmental

Authority is required for the execution and delivery by the [TVA/Buyer] of this




                                           11
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 12 of 55




Agreement or the consummation by the [TVA/Buyer] of the transactions

contemplated hereby.” (Doc. 72–16 at 9–10).

      In Section 9 of the Agreement, the parties also covenanted that “after the

Effective Date and prior to Closing,” and subject to the terms and conditions of the

Agreement, each party would “use its commercially reasonable best efforts to

consummate and make effective as soon as commercially reasonable, the

transactions contemplated hereby, including the satisfaction of all conditions thereto

and set forth herein,” and they would “provide reasonable cooperation to the other

Party in obtaining consents, approvals or actions of, making all filings with and

giving all notices to any . . . regulatory or administrative agency . . . over the matters

specified as to the Site consistent with Section 1(e).” Id.

      By its own terms, the Agreement’s “validity, interpretation, and

enforceability” is generally to be governed by federal law. Id. at 20.

      Finally, under Section 35, the parties agreed in all caps that neither party

would “be liable for any indirect, incidental, consequential, special, punitive, or

exemplary damages as a result of default, violation or breach of any covenant,

representation or warranty contained in this agreement.” Id. at 21 (emphasis

removed).




                                           12
        Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 13 of 55




V.     “After the Effective Date and Prior to Closing”

       On August 18, 2017, less than two months before for Unit 2’s Construction

Permit was to expire, Nuclear Development asked TVA to send the NRC a draft

letter that it had prepared requesting an extension of the Construction Permit’s

completion date. (Doc. 85–24). TVA refused. (Doc. 85–25) (Doc. 85 at 9).

       In August of 2018, the NRC held a public meeting at Nuclear Development’s

request on the latter’s plans for the Bellefonte site. (Doc. 85–26). The stated purpose

of the meeting was “to introduce members of Nuclear Development . . . and to

discuss issues associated with the submittal of a request to transfer the deferred

construction permit for Bellefonte Nuclear Generating Station (BLN), Units 1 and

2.” Id. at 4. In attendance were sixteen representatives of the NRC and five of TVA’s.

Id. at 5. During the meeting, Nuclear Development addressed its “general plans” for

Bellefonte, including its “plans to close on the [Bellefonte] purchase in November

2018,” its “plans to complete detailed schedules in December 2018,” and its

estimation “that licensing activities will start in 2019.”10 Id. at 2. Neither TVA nor

the NRC objected to Nuclear Development’s schedule—however that schedule was

described at the meeting—or expressed any concern that the transfer application had


10
  The report summarizing the meeting does not specify what the “detailed schedule” would entail,
nor what “licensing activities” were announced for 2019. The suggestion, reiterated at oral
argument (“they knew our schedule” (Doc. 143 at 23)), is that Nuclear Development expressly
announced at this meeting its plans to apply for the Construction Permits’ transfer too late to secure
NRC approval before closing. Whether this is true remains unclear. Regardless, TVA disputes that
the NRC ever ratified a schedule of post-closing approval.
                                                 13
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 14 of 55




not yet been submitted. (Doc. 85–27 at 7; Doc. 25–28 at 106). Ordinarily, however,

the NRC neither publicly challenges parties nor otherwise speaks at public hearings

like this one. (Doc. 86–10 at 4).

      Within a few days of this meeting with the NRC, Johnson received an email

that summarized the meeting’s highlights. (Doc. 85–13 at 12; Doc. 85–29). In a

bulleted gloss, the email reports that Nuclear Development’s CEO, Bill McCollum,

had announced that closing was expected in November, and had said that “a more

detailed licensing schedule would be available in early 2019.” (Doc. 85–29 at 2). At

the time of the email, Johnson still intended to close, so long as “all the conditions

were met.” (Doc. 85–13 at 14). On August 21, TVA sent a letter to Nuclear

Development acknowledging “that the Buyer intends to complete the closing of this

transaction.” (Doc. 85–30). The letter further stated that “[i]n preparation of the

contemplated . . . closing,” TVA would “begin drafting the TVA Transaction

Documents” and would “immediately begin relocating any affected TVA employees

or operations.” Id.

      A.     Memphis, Tennessee

      On October 9, 2018, Nuclear Development’s CEO, William McCollum, made

a presentation to the Memphis City Council, the purpose of which, he would testify,

was “to explain the results of [a] study that had been performed to look

at . . . potential savings for Memphis.” (Doc. 85–31 at 71–72). Johnson was “upset”


                                         14
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 15 of 55




by some of McCollum’s comments from the meeting. (Doc. 85–13 at 12). Not (says

Johnson) because Nuclear Development might solicit the city as a customer, but

because McCollum, a former TVA executive, had counseled Memphis that it

“should leave TVA under any circumstances,” because it could “get a better deal

elsewhere.” Id. In Johnson’s view, this suggestion was simply false. Id. at 33.

       Within a few days of McCollum’s Memphis presentation, Johnson met with

Nuclear Development’s owner, Franklin Haney, Sr., and its General Counsel, Larry

Blust, and “expressed displeasure” to the Nuclear Development team about how the

presentation had gone. (Doc. 85–16 at 21, 23). Johnson himself then met with the

Memphis City Council on November 6th—on, as it happens, November 6th

Street11—“to make the pitch for staying with TVA.” Id. (Doc. 86–13 at 20).

       B.     TVA Grows Leery of Closing

       In the summer of 2018, a TVA attorney identified a “concern about the text

of the Construction Permits and the text of the Atomic Energy Act.” (Doc. 85–32 at

11–12). By mid-November, TVA had conveyed to Nuclear Development an express

concern that closing on the Agreement before the NRC had approved the transfer of

the Construction Permits might violate the AEA. (Doc. 85–21 at 16–17; Doc. 85–32

at 14). TVA shared with Nuclear Development an additional concern, that closing

11
  So named to commemorate the date that Memphis first voted for TVA power, a vote that led to
the relationship Johnson was in that very meeting lobbying to preserve. (Doc. 86–13 at 20); see
also TVA Heritage Series: Street of Dreams, TVA https://www.tva.com/about-tva/our-history/tva-
heritage/street-of-dreams.
                                              15
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 16 of 55




on the Agreement might violate the terms of Construction Permits, sometime in

October (says TVA) or early November (says Nuclear Development). (Doc. 85–21

at 10, 22; Doc. 85–16 at 26; Doc 85–34).

      About a month before closing, Nuclear Development’s licensing counsel, Tim

Matthews, sent an email to a TVA attorney with a draft copy of a “consent letter that

TVA would send to the NRC in connection with Nuclear Development’s license

transfer application.” (Doc. 85–16 at 15; Doc. 85–32 at 5; Doc. 85–33). Whether

because TVA failed to consent to its request, as Nuclear Development alleges, or

because Nuclear Development asked only that the letter be reviewed, as alleged by

TVA, the letter was never sent to the NRC. (Doc. 85–16 at 16; Doc. 85–28 at 9; Doc.

85–32 at 10–11).

      As closing drew near, Blust sent a memo, authored by Matthews, to TVA that

outlined a procedure Nuclear Development believed would permit the parties to

lawfully close on the transaction before the NRC had approved the Construction

Permits’ transfer. (Doc. 85–36). The memo acknowledged “that this regulatory

path—involving temporary separation of ownership of a site for a utilization facility

from the recipient of the permits authorizing its construction—appears to be a

situation of first impression for the NRC without clear precedent and results in a

degree of responsibility and risk to TVA after closing until the [Construction Permit]

transfers are approved.” Id. at 2. In a cover letter to the memo, Blust “agreed” that


                                         16
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 17 of 55




Nuclear Development's “proposed path forward to transfer the construction permits

in deferred status by [filing] the application before closing with the approval to occur

after closing . . . would be a case of first impression for the NRC.” Id. at 1. TVA’s

nuclear expert, Stephen Burns, whose 40-year career with the NRC included stints

as General Counsel, Commissioner, and Chairman, averred that he was aware of no

instance in which the NRC had ever approved the transfer of ownership of a plant

subject to a construction permit without first approving transfer of the construction

permit. (Doc. 86–81 at 9; Doc. at 86–32 at 85).

      On November 13, the day before the original closing date, Nuclear

Development submitted its application to the NRC for an order approving the

Construction Permits’ transfer to Nuclear Development. (Doc. 85–37; Doc. 85–38).

      Nuclear Development asked TVA to extend the closing date by six months—

though when exactly remains unclear—partly to secure the NRC’s approval of the

Construction Permits’ transfer before closing, partly “to put the rest of the financing

package together.” (Doc. 84–11 at 50). Nothing in the Agreement obligated TVA to

consent to an extension of the closing date. Id.

      On November 26, four days before the amended closing, Johnson addressed

a townhall-style employee forum at TVA’s Knoxville office. (Doc. 85–39). Held

routinely, meetings like this one were open to anyone in the agency, and at them

Johnson would field questions from TVA employees of all stripes. (Doc. 85–13 at


                                          17
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 18 of 55




23). At the forum on the 26th, Johnson was asked: “Do you think there’s a real

chance we could lose [Memphis] as a customer as a result of all this?” Id. at 23. He

replied:

      I don’t think they’ll go to Bellefonte. . . . but they have other
      options. . . . And the point here is you should treat every customer every
      day like they could leave you tomorrow. You know, we slipped a little
      bit in Memphis over the last couple years. I was part of that. But we’ve
      come back in a pretty big way, and I think we're making progress down
      there. But every day just assume every customer can leave you, and
      that’d probably inform your decision-making a little bit.

Id. at 24–25. Another question posed to Johnson was: “Why continue to sell

Bellefonte if the potential buyer wants to take away our largest LPC to make it

work?” Id. at 24. With “lighthearted banter,” Johnson replied:

      Well, that’s a great question. So have I explained to you the three rules
      of the universe? Have I ever told you this? Some of you I have, and
      you’re shaking your head no, but I’m doing it anyways because they
      apply to this situation. Rule 1, it seemed like a good idea at the time;
      Rule 2, no good can come from this; and Rule 3 is even the intelligent
      way wouldn’t have worked. So I think we got them all covered here.
      We’re under a lot of pressure to do something with the plant to sell it.
      We thought it was a good idea, put it into productive use, and knew we
      would compete for load, and that’s not really what ticked us off in
      Memphis. What ticked me off in Memphis was our former colleague
      Bill McCollum standing up and saying you should do this nuclear deal,
      but even if you don’t, you should leave TVA and go to MISO or
      Entergy ‘cause those are both better deals than you’re getting from
      TVA. To me, that crossed the line.
      Yeah, so what do you do? Well, we gave them a short extension because
      I ate into some of their time. They have a closing date Friday? . . . Let’s
      do a poll. How many people think I should give them another
      extension? Okay. So there’s no extension. And we’ll see where we are
      at the close of business Friday, but there’s no more extension. I do think
                                          18
          Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 19 of 55




          a lot of people have been misled about this. The idea that you can finish
          that plant, what they’re really saying, if you [sic] listening carefully, is
          they can finish it for three and a half billion. Be a pretty good trick. . . .
          It just seemed undoable.

          So but it’s time to call the question. So we’d be calling it on Friday.
          I’ve already been to the legal department today for two reasons. One,
          that’s where my bathroom is on the sixth floor; but the more important
          but less pressing question, to alert the litigators that I’m sure we’ll be a
          defendant by Monday. So I’m sure we’ll be sued about this. If you study
          the players—well, we’ll be defendants on Monday

Id. at 24.

          C.      TVA Decides Not to Close on the Bellefonte Sale

          TVA received an opinion letter from the firm of Pillsbury Winthrop Shaw

Pittman, its regulatory counsel, by the end of November12 advising it that “acquiring

or transferring ownership of Bellefonte (and/or its CPs) without some form of prior

NRC consent would be a violation of the [AEA] and NRC regulations, as they have

been previously interpreted.” (Doc. 86–61 at 2). After reading the letter, Johnson

was persuaded that TVA would not lawfully be able to consummate the sale,13 and,

12
     The timing is disputed, the letter undated.
13
  Specifically, when asked “what choice, if any, did you think you had with regard to your ultimate
decision whether to close” once he had read the opinion, Johnson testified:

          I didn't think we could close at that moment because of the permit issue, and I
          thought it was a pretty strong opinion. In addition to looking at it, I actually went
          and pulled the Atomic Energy Act and read it and read some of those cases. And
          so I really did not think we could go to closing.

(Doc. 85–13 at 38). Disputing both the truth of the statement and its attendant narrative, Nuclear
Development contends that the “[t]he real reason that TVA refused to close is evidenced by events
occurring after [Nuclear Development] made a presentation for the Memphis power business, and
Johnson’s consequential concern over losing TVA’s largest power customer.” (Doc. 101–1 at 5).
                                                   19
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 20 of 55




on November 29, he decided—“as late as possible”—that TVA would not proceed

to closing. (Doc. 86–13 at 25–26, 38). At 9:09 that evening, TVA faxed a letter to

Nuclear Development announcing that it would not close on the transaction because

to do so “would be unlawful.” (Doc. 86–16 at 34; Doc. 86–40). When the day of

closing at last arrived, Nuclear Development sent by e-mail a letter to TVA warning

that TVA would be in breach of the Agreement if it did not deliver the transaction

documents and confirm that it would close. (Doc. 86–16 at 34; Doc. 86–41).

      TVA did neither: the sale did not close.

      Nuclear Development asserts that it had $91.6 million in closing funds

deposited and ready to wire on November 30, 2018, and it was ready, willing, and

able to close. (Doc. 85–42 at 28–29; Doc. 85–4 at 30; Doc. 85–43). TVA cites some

evidence, however, that Nuclear Development would close only if it was

comfortable that financing was in place for the project, and that, at the time of

closing, project financing had not been finalized. (Doc. 86–59 at 29–30; Doc. 85–43

at 21, 24).

      D.      Post-Closing Developments

      Nearly a year after the parties had been scheduled to close, the NRC issued a

letter to Nuclear Development stating that it had accepted its application for the

NRC’s consent to transfer Construction Permits CPPR-122 and CPPR-123 from

TVA to Nuclear Development. (Doc. 72–23 at 20, 51; Doc. 72–43). The NRC


                                        20
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 21 of 55




estimated that the licensing request would take 700 hours to complete, and it

expected to complete its review by September 2020. (Doc. 72–43 at 4).

      No decision came in September 2020. In November, the NRC issued Nuclear

Development a letter stating that it would “not complete its review of the requested

licensing actions until [Nuclear Development] provides information demonstrating

[its] right to possession of the Bellefonte site in accordance with [10 C.F.R.

50.80(b)(2)]. The letter further stated that

      the NRC staff routinely issues orders consenting to license transfers that
      are conditioned on certain future actions by the applicant or the receipt
      of third-party approvals needed prior to consummation of the
      underlying transaction, such as regulatory approvals by other Federal
      or State agencies or approvals necessary for applicants to emerge from
      bankruptcy. The staff notes that license transfer applications are
      typically submitted under oath and affirmation jointly by the current
      licensee and the transferee, or alternatively, by the transferee with a
      statement from the current licensee that it supports the application. In
      this circumstance, however, possession of the Bellefonte site itself is
      currently in dispute between an NRC applicant and the current NRC
      license holder. . . .

      [The NRC staff had requested] that ND provide information (written
      consent from TVA or a court order) regarding ND’s right to possess the
      Bellefonte site . . .. Accordingly, the NRC staff intends to complete its
      review of the requested licensing actions upon ND’s submittal of the
      required information to demonstrate compliance with the requirements
      in 10 CFR 50.80(b)(2).

(Doc. 114–1). The application remains pending. The NRC awaits a verdict.




                                           21
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 22 of 55




                                PROCEDURAL HISTORY

       Nuclear Development filed suit seeking specific performance on the

Agreement the day that the parties were set to close. (Doc. 1). The Complaint

contained an alternative count for damages and a further count seeking a preliminary

injunction. Id. A motion for preliminary injunction, along with a request for an

expedited hearing, was filed contemporaneously with the complaint. (Doc. 3). The

parties reached a provisional agreement on the motion and filed a Stipulation

Regarding Nuclear Development’s Motion for Preliminary Injunction.14 The Court

adopted these stipulations and denied the request for an expedited hearing. (Doc.

18). TVA then moved to dismiss all counts of the Complaint (Doc. 23), and the

motion was denied. (Doc. 42).

       The parties have now filed cross-motions for summary judgment (Doc. 70;

Doc. 74). Nuclear Development moves for summary judgment on Count I of the

complaint only, seeking specific performance and, for the period between November

6, 2016 until the date of this order, an award of 6% per annum on the $29,219,231


14
   The stipulations provided that TVA (1) would satisfy the quality assurance and other
requirements applicable to Construction Permits CPPR-122 and CPPR-123; (2) would not request
termination of either Construction Permit without first notifying the Court and Nuclear
Development’s counsel at least five days before submitting such a request to the NRC; and (3)
would not sell or otherwise dispose of Bellefonte without first notifying the Court or Nuclear
Development’s counsel at least five days before executing any such agreement. (Doc. 17 at 1–2).
Nuclear Development, for its part, withdrew its request for an expedited hearing on its preliminary-
injunction motion without prejudice to its right to renew if TVA should give notice under
paragraph (2) or (3). (Doc. 17 at 2).


                                                22
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 23 of 55




that ND paid to TVA.15 TVA moves for summary judgment on all claims—Count I

(Breach of Contract seeking Specific Performance); Count II (Preliminary

Injunction); and Count III (Alternative Claim for Breach of Contract Seeking

Damages).


                                  LEGAL STANDARDS

       Summary judgment is appropriate only when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact

is “material” if its resolution “may affect the outcome of the suit under the governing

law.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1313 (11th Cir. 2007)

(citing Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.1997)). A dispute is

“genuine” if under the evidence “a reasonable jury could return a verdict for the

nonmoving party.” Id. (citing Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir.1996)).




15
   More precisely, Nuclear Development seeks an order compelling TVA “to specifically perform
its obligations under the Contract by accepting Nuclear Development’s payment of the balance of
the purchase price for the Bellefonte Site and by executing and delivering to Nuclear Development
the ‘TVA Transaction Documents’ described in the Contract. In conjunction with such order of
specific performance, Nuclear Development further prays the Court to award it all court costs,
attorneys’ fees, and prejudgment interest at the rate of 6% per annum calculated on the full
purchase price from the date of TVA’s breach through the date it specifically performs its
obligations as provided in the Contract.” (Doc. 1 at 9–10). Its Count I prayer notwithstanding,
Nuclear Development has abandoned its claim for attorneys’ fees at summary judgment. (Doc.
87–1 at 31).
                                               23
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 24 of 55




      In deciding whether there is a genuine dispute as to a material fact, a court

must presume the nonmovant’s evidence to be true and draw all reasonable

inferences in the nonmovant’s favor. Allen, 495 F.3d at 1313 (citing Shotz v. City of

Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir.2003)). “Credibility determinations,

the weighing of the evidence, and the drawing of legitimate inferences from the facts

are jury functions, not those of a judge, whether he is ruling on a motion for summary

judgment or for a directed verdict.” Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151,

1154 (11th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242

(1986)).


                                   DISCUSSION

      The parties’ cross-motions for summary judgment turn on a simple question

of contract law: Did TVA, by failing to close on the sale of the Bellefonte property,

breach its agreement with Nuclear Development?

      TVA submits that it did not, because an express condition to closing was not

satisfied. The condition, set forth in Section 6(a)(v), predicated the parties’

obligations under the Agreement on the non-illegality of consummating the sale, and

consummation was unlawful, TVA contends, because the NRC had not approved

the transfer of the Construction Permits to Nuclear Development by closing. Nuclear

Development, in turn, contends that NRC approval was no bar to lawful closing, and



                                         24
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 25 of 55




urges the Court to read Section 6(a)(v) more narrowly, excluding from its ambit any

consideration of the Construction Permits’ transfer.

      The Court must therefore decide: (1) whether Section 6(a)(v) applies to the

NRC’s failure to approve the Construction Permits’ transfer; and, if so: (2) whether

closing without the NRC’s approval would have been lawful.

I.    The language of Section 6(a)(v) is unambiguous and sets forth an express
      condition precedent.

      It is undisputed that the Agreement executed on November 14, 2016 created

a valid contract that set forth terms and conditions to govern the purchase and sale

of the Bellefonte property. (Doc. 42 at 9; Doc. 72–16). Under Section 31, the parties

agreed that the “validity, interpretation, and enforceability” of its terms would be

governed by federal law. (Doc. 72–16 at 20). And “[u]nder federal law, the plain

meaning of a contract's language governs its interpretation.” Belize Telecom, Ltd. v.

Gov't of Belize, 528 F.3d 1298, 1307 (11th Cir. 2008) (citations omitted). Where that

language is unambiguous, its “legal effect . . . is a question of law” that “may be

resolved summarily.” Orkin Exterminating Co., Inc. v. F.T.C., 849 F.2d 1354, 1360

(11th Cir. 1988) (first citing Mason Drug Co., Inc. v. Harris, 597 F.2d 886 (5th Cir.

1979); and then citing 10A Charles Allan Wright & Arthur R. Miller, Federal

Practice and Procedure § 2730.1 at 279 (1983)).

      Section 6 of the Agreement predicated the parties’ obligations on the

fulfillment of six conditions precedent to closing. (Doc. 72–16 at 7). The fifth of

                                         25
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 26 of 55




these, set forth in Section 6(a)(v), conditioned the parties’ obligations on the non-

illegality of consummating the transaction:

       (v) There shall not be in effect at the Closing any law, statute, rule,
           regulation, permit, certificate or binding order, decree or decision of
           any Governmental Authority (as defined in Section 9(a)(ii) below)16
           restraining, enjoining or otherwise prohibiting or making illegal the
           consummation of the transactions contemplated by this
           Agreement . . .

Id. Neither under Section 6 nor elsewhere does the Agreement explicitly condition

closing on the NRC’s approving transfer of the Construction Permits to Nuclear

Development.

       The language of Section 6(a)(v), however, is unambiguous: it states with

univocal clarity that closing was predicated on the “condition” that no “law, statute,

rule, regulation, [or] permit” would “otherwise prohibit[] or mak[e] illegal” the

consummation of the Bellefonte sale. If, given the state of affairs at closing, a legal

authority listed in the clause would have made closing unlawful, the parties would

be relieved of their closing obligations. The Agreement need not list exhaustively

every factual predicate that could apply to the condition and render closing illegal;

a myriad of circumstances could have triggered the clause, and it would be



16
   “Governmental Authority” is defined in Section 9(a)(ii) as “any federal, state, local, foreign or
other governmental subdivision, regulatory or administrative agency, commission, body, court,
tribunal, arbitral panel, or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory, tax or other authority or power (each, a
“Governmental Authority”) over the matters specified as to the Site . . ..” (Doc. 72–16 at 10–11).


                                                26
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 27 of 55




impossible to list them comprehensively. But under the clear language of the

condition, if it would have been unlawful to close without the NRC’s approval of

the Construction Permits’ transfer to Nuclear Development, then the condition

would not have been satisfied.

      Although Section 6(a)(v) is susceptible to only one meaning, Nuclear

Development ignores the plain language and proposes that “the only fair and logical

reading” of the Agreement as a whole is that the parties did not intend for closing to

be conditioned on the NRC’s approval of the Construction Permits’ transfer. It offers

three bases for rejecting Section 6(a)(v)’s unambiguous meaning: (1) the inclusion

of Section 1(e); (2) the inclusion of Section 7(a)(vii); and (3) a putatively more

reasonable, wholistic reading of Section 6(a)(v).

      First, Nuclear Development contends that to read a condition of NRC

approval into Section 6(a)(v) is to “read out” Section 1(e). Section 1 of the

Agreement lists the “Purchased Assets” that TVA agrees to sell, transfer, convey,

assign, and deliver to Nuclear Development at closing, including, under

subsection (e):

      To the extent feasible and permitted by applicable law, all permits,
      licenses or authorizations issued or required by Governmental
      Authorities or third parties in connection with the operation of the Site
      and listed on Schedule 1(e) (the “Permits”); provided, however, that
      with regard to the transfer of the two permits issued to TVA by the
      Nuclear Regulatory Commission (“NRC”) to construct two B&W
      pressurized water nuclear reactors, this Section 1(e) shall not require
      TVA to certify that Buyer is qualified and fit to complete construction
                                         27
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 28 of 55




      of and operate those reactors and, if Buyer informs TVA that it does
      not seek transfer of these NRC permits, TVA shall take whatever action
      is necessary to terminate those permits. Further, if, an applicable
      Governmental Authority has not accepted or otherwise allowed the
      transfer of a permit, license or authorization pursuant to this Section
      1(e) by Closing, TVA's obligations under this Section 1(e) shall cease.

(Doc. 72–16 at 3–4). Besides Schedule 1(e), Section 1(e) contains the Agreement’s

only allusion to the Construction Permits. (See Doc. 72–16 at 25). This subsection

conditionally obligated TVA to convey the Construction Permits at closing, but

TVA’s duty is qualified by the text in three ways. One, TVA need not vouch that

Nuclear Development “is qualified and fit to complete construction of and operate”

the reactors. Two, it imposes an extra duty on TVA to terminate the permits at

Nuclear Development’s election; and three, if “an applicable Governmental

Authority has not accepted or otherwise allowed the transfer of a permit, license, or

authorization”—the air, water, or Construction Permits listed in Schedule 1(e)—

TVA is relieved of the duty to bring it to closing.

      Because the paragraph speaks to the very situation that arose—“an applicable

Governmental Authority ha[d] not accepted or otherwise allowed the transfer of a

permit, license or authorization pursuant to . . . Section 1(e) by Closing”—Nuclear

Development contends that the parties anticipated this possibility and chose not to

excuse the duty to close, and that only the duty to convey the Construction Permits

is relieved. And if the parties had intended to condition closing on the NRC’s

approval, they could have inserted such a condition into the Agreement, either here

                                          28
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 29 of 55




or in Section 6, just as they made NRC approval a condition of TVA’s duty to convey

the permits.

      But contrary to Nuclear Development’s contention, Sections 1(e) and 6(a)(v)

are consistent, and TVA’s construction of the latter does not “read out” the former.

Each provision of Section 1(e) serves a function consistent with the NRC’s failure

to consent to the permits’ transfer by closing. Significantly, 1(e) also gives Nuclear

Development the right to compel TVA to take whatever action necessary to

terminate them. If Nuclear Development had exercised that option, TVA could have

petitioned the NRC to withdraw them, just as they had been withdrawn between

2006 and 2009, and transferred Bellefonte without running afoul of Section 6(a)(v).

      Second, Nuclear Development contends that this reading of Section 6(a)(v)

would likewise “read out” TVA’s express warranty in Section 7(a)(vii) that no

governmental authority or consent was required to consummate the sale. Again,

Nuclear Development is incorrect. Both parties warranted that they could

consummate the Agreement without further approval of any governmental

authority—TVA in Section 7(a)(vii) and Nuclear Development in Section 8(a)(vi)—

and both parties were mistaken. The fact of these mistakes neither voids the

condition precedent, nor creates any conflict between the parties’ representations

and the non-illegality condition set forth in Section 6(a)(v).




                                          29
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 30 of 55




      And third, given Sections 1(e) and 7(a)(vii), Nuclear Development concludes

that the parties intended Section 6(a)(v) to serve only as an escape hatch should some

“intervening law” be enacted after the effective date and prior to closing. The parties

could have written it this way, but they did not.

      All these arguments are unavailing for the same fundamental reason: the

condition’s language is unambiguous, and its plain language controls. Coast Fed.

Bank, FSB v. United States, 323 F.3d 1035, 1040-41 (Fed. Cir. 2003) (“When the

contractual language is unambiguous on its face, our inquiry ends and the plain

language of the Agreement controls.”).

      Although the parties may not have conditioned closing on the NRC’s

approval, approval of the NRC may have been a necessary condition to closing.

II.   If closing could not lawfully proceed without the NRC’s approval of the
      Construction Permits’ transfer to Nuclear Development, then the
      condition precedent set forth in Section 6(a)(v) was not satisfied.

      Because Section 6(a)(v) applies, the Court must next decide whether closing

without NRC approval would have been unlawful. TVA posits two authorities in

effect at the time of closing that would have rendered consummation of the

Bellefonte transaction illegal: (1) the Construction Permits; and (2) Section 101 of

the Atomic Energy Act.




                                          30
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 31 of 55




      A.     Transfer of the Bellefonte site would not have violated the terms
             of the Construction Permits.

      Section 234 of the AEA, 42 U.S.C. § 2282 imposes civil penalties for

violating the terms or conditions of any license issued under the Section 103 of the

Act. The Construction Permits each contain two statements that TVA characterizes

as “terms” of the permit—terms, it contends, that it would have “violated” by closing

on the sale. TVA is mistaken.

      CPPR-122 and -123 were issued under Section 103 of the AEA, 42 U.S.C.

§ 2133 and 10 C.F.R. § 50, and violations of their terms can trigger civil penalties.

See 42 U.S.C. § 2282. The statements implicated by the sale of Bellefonte are

contained in Sections 2 and 3 of each permit. Recall that Section 2 states that “the

facility . . . will be located on the applicant’s site in Jackson County, Alabama,” with

“applicant” defined in each permit to be TVA. (Doc. 72–1 at 6, 11). Further recall

that Section 3(B) states that “[t]he facility shall be constructed and located at the site

as described in the application, in Jackson County, Alabama,” id., with the relevant

description found in the PSAR’s “Site Description”: “The exclusion area will be

owned by the United States and in the custody of TVA,” (Doc. 75–2 at 157). If

Bellefonte had been sold to Nuclear Development before the NRC had approved

transfer of the Construction Permits, the site would no longer be “the applicant’s,”

and the exclusion area would no longer be owned by the United States.



                                           31
          Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 32 of 55




          TVA’s argument is more than superficially pleasing. It highlights truth-

dependent language in the Construction Permits that presumes TVA ownership: if

TVA ceased to own the site, then these sentences would apparently become untrue.

The argument also speaks to a concern lurking behind the whole Bellefonte

dispute—surely, once a construction permit has been issued, the NRC regulates

ownership of the permitted site—and suggests its own answer. But the answer to the

next question—how?—is unsatisfactory. The alleged non-conformities seem

divorced from any substantive check on transferring ownership that one would

expect the NRC to place on a permitted site. These seem to be mere technicalities,

not barriers to closing.

          As intuition would suggest, the law does indeed restrict the transfer of

permitted sites. Those restrictions, however, are imposed by statute17—not the

language of the Construction Permits. There are three reasons why TVA’s argument

fails.

          First, these statements are not “terms.” A term is defined as “[a] condition

under which something may be done, settled, agreed, or granted; a stipulated

requirement or limitation,” Term, Oxford English Dictionary (3d. ed. 2017), or as

“[a] contractual stipulation,” Term, Black's Law Dictionary (11th ed. 2019). These

statements merely describe where the utilization facilities, if built, may be located.


17
     See Section II.B infra.
                                           32
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 33 of 55




Their function is deictic, not conditional, serving to contextualize rather than limit

the scope of the authority conferred by the permit.

       Contrast “applicant’s” with another statement in Section 2: the Commission

“hereby issues a construction permit to the applicant for a utilization facility

designed to operate at 3600 megawatts thermal.” (Doc. 72–1 at 6, 11). “3600

megawatts thermal” is a term of the permit, and the construction of a utilization

facility designed to operate above that limit would violate it. Contrast too the

description incorporated into Section 3(B), “owned by the United States,” with the

unambiguous condition in Section 3(A): “The earliest date for completion of the

facility is June 1, 1979, and the latest date for completion is December 1, 1979.” Id.

“December 1, 1979” is likewise a term of the permit; to complete the facility on

December 2, 1979 would, without an extension, violate the term.18

       The megawatts thermal at which the facility can operate and the completion

deadline each set forth clear “conditions” or “stipulations” for the construction of

the Bellefonte units. Indeed, the site on which the facilities may be built is also a

term: to build either unit in Madison County would violate the permits. But it would

be wrong on this basis to pigeonhole a limitation on ownership into the permits’

description of the site. Not because there aren’t good reasons to regulate the



18
  Both Construction Permits remain valid: the latest date for the completion of each unit has been
extended to October 1, 2020. (Doc. 128–1 at 9).
                                               33
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 34 of 55




ownership of a site that’s subject, through a valid construction permit, to the NRC’s

jurisdiction, but rather because this language fails to provide an adequate legal hook

for site regulation. Any allusion to ownership contained in the Construction Permits

is too attenuated to be deemed a “term” of the permit.

      To drive this point home, the Construction Permits never expressly condition

transfer of the site on transfer of the permits. Section 3 sets forth the permits’ express

conditions. Not one of them mentions transfer of the site.

      In arguing for their status as terms, TVA cites the NRC’s policy on license

transfers. Once the NRC approves the transfer of a permit from one entity to another,

it requires the new permitholder to seek an amendment conforming the permit’s

language as necessary to reflect the new ownership. Though amendment may be

required by regulation, the formalistic step of replacing the former permitholder’s

names with that of the new remains (quoting the NRC) “essentially administrative

in nature.” Streamlined Hearing Process for NRC Approval of License Transfers,

No. 3150-AG09, 1998 WL 874942, at *15. The statements that contain the allegedly

inviolable language thus do not constitute “terms” of the construction permits;

rather, they are merely “administrative language,” amenable to post-transfer

amendment. Id. at *15. These amendments are necessary “[o]nly when the [permit]

specifically has references to entities or persons that no longer are accurate following

the approved transfer.” Id.


                                           34
        Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 35 of 55




       Second, these statements (and all others in CPPR-122 or -123) are consistent

with TVA’s conveying the underlying real estate to Nuclear Development, because

the permits are, by axiom and etymology, just permissive. The alleged violations, in

other words, could remain hypothetical. If a utilization facility is not constructed,19

then there is no facility at all; because no facility had been built, neither Unit 1 nor

Unit 2 would be located on the “applicant’s” site, nor any site at all; and if there’s

no facility, there’s no exclusion area, regardless of ownership.20

       And third, the NRC regulates the approval of license transfers and the

amendments of license language at different stages, and with separate orders, in the

license-transfer process. Through the former step, governed by 10 C.F.R. § 50.80,

the NRC regulates the substantive qualifications of prospective license transferees.

Through the latter, governed by 10 C.F.R. § 50.90, it amends the administrative

language. If these two steps were consolidated, and the statements that TVA

characterizes as inviolable “terms” were amended in the same order that the NRC

approved the permit’s transfer to the applicant, then it might make sense to treat the


19
  This second argument holds even if a utilization facility has been or would be constructed on
the site. The point is that the language is merely a grant of authority, and it does not matter whether
these statements are true or not. Permits are just permits. Absent an express condition in the permits
themselves, they neither convey nor restrict site ownership.
20
   The “shall” in Section 3(B) might seem, at a glance, to elevate this term to a mandatory
provision. But if it were mandatory, then the permittee’s failure to complete a facility would
amount to a violation of the term, and that outcome is inconsistent with the NRC’s policy of
permitting plant deferral and termination. The better reading, then, is that the provision is merely
permissive.
                                                  35
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 36 of 55




statements as terms of the permits. But the NRC treats them separately, and the Court

will not bootstrap a substantive restriction onto language that the NRC deems merely

administrative.

      B. Under the regulatory scheme established by the AEA and NRC
         regulations, transfer of the Bellefonte Site without the NRC’s approval
         of the Construction Permits’ transfer would have been unlawful.

      Nuclear Development contends that TVA could lawfully have transferred

Bellefonte without the NRC’s approval of the Construction Permits. Under the

regulatory scheme established by the AEA and its implementing regulations,

however, it is mistaken.

      When Congress passed the Atomic Energy Act of 1954, it enacted a regulatory

scheme “virtually unique in the degree to which broad responsibility is reposed in

the administering agency, free of close prescription in its charter as to how it shall

proceed in achieving the statutory objectives.” Siegel v. Atomic Energy Comm'n, 400

F.2d 778, 783 (D.C. Cir. 1968). Since the passage of the Energy Reorganization Act

of 1973, the AEA’s licensing and regulatory functions have been administered by

the NRC. 42 U.S.C. §§ 5814(a)–(f), 5841(±).

      Section 101 of the AEA, 42 U.S.C. § 2131, implemented through 10 C.F.R.

§ 50.10(b), makes it unlawful for any person in the United States to “transfer or

receive in interstate commerce, manufacture, produce, transfer, acquire, possess, [or]

use” a utilization facility without a license issued by the NRC under Section 103 or


                                         36
        Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 37 of 55




Section 104. The statute relevantly defines a “utilization facility” as “any equipment

or device, except an atomic weapon, determined by rule of the Commission to be

capable of making use of special nuclear material.” The regulations that implement

this definition define a “utilization facility” as a “nuclear reactor,” and a nuclear

reactor as “an apparatus, other than an atomic weapon, designed or used to sustain

nuclear fission in a self-supporting chain reaction. 10 C.F.R § 50.2 (emphasis

added). Section 103 authorizes the NRC “to issue licenses to persons applying . . .

to transfer or receive in interstate commerce, manufacture, produce, transfer,

acquire, possess, [or] use” a utilization facility “for industrial or commercial

purposes.” 21 42 U.S.C. § 2133(a). For all purposes under the AEA, a construction

permit is considered a license. 42 U.S.C. § 2235(a).

       Moreover, Section 185(a), 42 U.S.C. § 2235(a), implemented through 10

C.F.R. § 50.10(c), requires those who wish to “construct or modify” a utilization

facility to apply to the NRC for a construction permit. Under the regulation, no one

may

       begin construction of a . . . utilization facility on a site on which the
       facility is to be operated until that person has been issued either a
       construction permit under this part, a combined license under part 52 of
       this chapter, an early site permit authorizing the activities under


21
    Section 104, the other licensing authority governing Section 101 (though not at issue in the
litigation), also authorizes the NRC to issue licenses for utilizations facilities “for use in medical
therapy,” 42 U.S.C. § 2134(a), and “useful in the conduct of research and development activities,”
42 U.S.C. § 2134(c).
                                                 37
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 38 of 55




       paragraph (d) of this section, or a limited work authorization under
       paragraph (d) of this section.
10 C.F.R. § 50.10(c). And under Section 184, 42 U.S.C. § 2234, it is prohibited to

transfer one of these licenses, or a license-conferred right, “either voluntarily or

involuntarily, directly or indirectly, through transfer of control of any license to any

person, unless the Commission shall, after securing full information, find that the

transfer is in accordance with the provisions of this chapter, and shall give its consent

in writing.” Section 184 is implemented through 10 C.F.R. § 50.80. Together, these

provisions establish a regulatory framework that governs the building, licensing, use,

and transferability of utilization facilities.

       Bellefonte’s units are not now “used” to sustain nuclear fission in a self-

supporting chain reaction, and it is undisputed that in their current state, the units

would be incapable of being so used. (Doc. 72–4 at 3). What is disputed is whether

Unit 1 or Unit 2 is an apparatus designed to sustain nuclear fission in a self-

supporting chain reaction. If either unit is an apparatus so “designed,” then, by

definition, it is a nuclear reactor; if a nuclear reactor, then a utilization facility; and

if a utilization facility, then its transfer to Nuclear Development would have been

unlawful under Section 101 of the AEA. 42 U.S.C. § 2131.

       “Designed,” as the word is used in the regulation, is a somewhat ambiguous

modifier, and the parties offer competing interpretations of its meaning. TVA

suggests that it turns on subjective intent to complete the reactor (Doc. 86–83 at 19–

                                             38
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 39 of 55




20), while Nuclear Development collapses the regulatory language into the statutory

definition of “capable of making use of specialized nuclear material” (Doc. 101–1

at 8–9). Two brief thought experiments seem to suggest the best answer.

      Long before construction ever began, plans were drawn up for two utilization

facilities to operate at the Bellefonte Nuclear Plant. Did these plans constitute two

nuclear reactors? If blueprints alone sufficed, then Section 101 restrictions could

attach to any lot pressed into service as the site of a prospective reactor by the

imperious pen of a nuclear engineer. But if it takes more than blueprints, at what

point does a unit become a nuclear reactor? When the first brick in laid? It strains

belief to say that a single brick could be an “apparatus designed . . . to sustain nuclear

fission in a self-supporting chain reaction.”

      Now suppose that the NRC had omitted “designed” from the definition of

nuclear reactor. Only an apparatus “used” to sustain nuclear fission would count,

and so only facilities currently in operation would be deemed nuclear reactors. And

by extension, those plants not then used, even if fully built, staffed, and capable of

being used the very next day, would be excluded from the definition.

      The regulation’s meaning would seem to lie somewhere between these two:

wide enough to embrace disused but operable stations, but not so expansive as to

capture a blueprint-backed brick. “Designed” then, might simply mean “capable of

operating.”


                                           39
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 40 of 55




      This is how both TVA and the NRC used the term in 2006. That year, when

Investment Recovery was ongoing and the Bellefonte units were closer to

completion than they are now, TVA decided that it would permanently halt

construction on the Bellefonte units, and it notified the NRC that it sought to

withdraw the Construction Permits. (Doc. 72–6 at 4). Before it would consent to the

request, the NRC asked TVA “to provide additional information regarding whether

[Units 1 and 2] can be considered a “Utilization Facility” as defined in 10 C.F.R.

[§] 50.2.” Id. TVA replied:

      In their present condition, neither of the subject units can be considered
      a utilization facility as so defined. At the time that construction of the
      units was deferred, TVA considered Unit 1 to be 88 percent complete
      and Unit 2 to be 28 percent complete. At this time, neither reactor has
      the necessary structures, systems or components in place to sustain a
      controlled nuclear reaction. For example, over the past several years,
      key components such as the control rod drive mechanisms for both Unit
      1 and 2 have been removed from the site which precludes the ability of
      the units to operate as nuclear reactors. In addition . . . there is no
      nuclear fuel located at the BLN site.

Id. Because neither unit was capable of operating as a nuclear reactor, Units 1 and 2

were not, TVA concluded at the time, “utilization facilities.” Two months later, the

NRC concurred:

      At this time, neither reactor has the necessary structures, systems, or
      components in place to sustain a controlled nuclear reaction. Over the
      past several years, key components such as the control rod drive
      mechanisms for both Unit 1 and 2 have been removed from the site,
      which precludes the ability of the sites to operate as nuclear reactors.
      The current condition of the plants does not allow operation; therefore,
      neither plant can be considered a utilization facility.

                                         40
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 41 of 55




(Doc. 72–7). Because it was considering the withdrawal of the Construction permits,

the NRC issued an Environmental Assessment and Finding of No Significant

Impact, concluding, in its assessment, that “[t]he current condition of the plants does

not allow operation; therefore, neither plant can be considered a utilization facility.

Id.

      To understand “designed or used” to mean “capable of operating” or

“allowing operation” is, furthermore, consistent with the definition, implemented by

10 C.F.R. § 50.2, supplied by the AEA itself. Under Section 11 of the AEA, a

“utilization facility” is relevantly defined as “(1) any equipment or device, except an

atomic weapon, determined by rule of the Commission to be capable of making use

of special nuclear material.” 42 U.S.C.A. § 2014(cc). In a case interpreting the

statutory definition, the NRC similarly focused on the functional capability of the

equipment at the site. In the Matter of Cincinnati Gas & Elec. Co., et al. (William

H. Zimmer Nuclear Power Station, Unit 1), 20 N.R.C. 765 (Aug. 29, 1984). In the

Zimmer case, applicants to run the all-but-complete William H. Zimmer Nuclear

Power Station moved to withdraw their application for an operating license. Id. The

NRC’s Atomic Safety and Licensing Board, interpreting the statutory definition of

“utilization facility,” agreed with the NRC Staff that “because the facility is

essentially complete, it must be disabled so that it cannot make use of special nuclear

material. Id. at *1. Thus, under both the statutory definition and the NRC’s


                                          41
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 42 of 55




interpretation of the term, it would appear that a utilization facility would cease to

be a utilization facility once it became incapable of making use of special nuclear

material—that is, incapable of operating.

       But to end the analysis there would be to take too narrow a view of the AEA

and its implementing regulations, defying established law on interpreting agency

regulations and ignoring the greater part of the NRC’s practice, policy, and

decisions. Armchair analysis is unnecessary: under the AEA, the authority to

regulate the field of nuclear licensing falls to the NRC, and to interpret “utilization

facility,” the Court must accede to the agency’s definition of the term. A utilization

facility, in other words, is what the NRC says it is.

       This, indeed, becomes all the more evident through a deeper analysis of the

Zimmer case itself. For in Zimmer, what the applicants were pursuing was the

withdrawal of their application and the termination of the proceedings.22 Id. The

motion for withdrawal asked for relief on self-imposed conditions, most of which

pertained to rendering the site inoperable as a “utilization facility”—removing all

fuel from the site, modifying the steam supply system, severing and welding caps on

the two main feedwater lines and four main steam lines, and removing the control

rod drive mechanisms—and the motion was granted subject to the further condition,



22
  The applicants, evidently, had a change of heart and wished to convert the vestiges of the nearly
completed plant into a fossil-fired generating station. 20 N.R.C. 765
                                                42
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 43 of 55




imposed by the NRC, that the applicants implement a site restoration plan. Id.

Moreover, the implementation of that plan would be verified by the NRC staff. Id.

at *3. The import here is that even if the Zimmer plant had been made inoperable as

a utilization facility, the NRC would continue to exercise its regulatory authority

over the site until, through independent verification, it confirmed that the applicants

had met the conditions of application withdrawal, only some of which pertained to

the plant’s ability to function as a utilization facility.

       Although it was an application for operating license at issue in Zimmer, the

analysis is the same where the license is a valid construction permit. Under the

NRC’s Policy Statement on Deferred Plants, a permittee must comply with all

requirements of a construction permit, even if the plant is in deferred or terminated-

but-not-withdrawn status. 52 Fed. Reg. 38077-01, §§ III(A)(l), III(A)(3), III(B)(l)

(Oct. 14, 1987). Furthermore, all regulatory requirements and policy statements

applicable to plants under construction are applicable to plants in deferred status. Id.

at III(A)(3), III(A)(5). Section III(A)(3) of the policy statement, for instance, states

that permitholders of construction permits in deferred status must continue to abide

by the NRC’s regulatory requirements concerning the “verification of construction

status, retention and protection of records, and maintenance and preservation of

equipment and materials.” Id. These requirements are not optional. As the Policy

Statement shows, they are implemented through discrete NRC regulations:


                                            43
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 44 of 55




      10 CFR 50.54(a), “Conditions of Licenses,” and 10 CFR 50.55(f),
      “Conditions of Construction Permits,” which require that a quality
      assurance program be implemented; 10 CFR Part 50, Appendix B,
      which requires that all activities performed to establish, maintain, and
      verify the quality of plant construction be addressed in the licensee's
      quality assurance program; 10 CFR Part 50, Appendices A and B,
      which require that certain quality records be retained for the life of the
      plant; 10 CFR 50.55(e), which requires reporting of deficiencies in
      design, construction, quality assurance, etc.; 10 CFR 50.71, which
      applies to the maintenance of records; and 10 CFR Part 21, which
      applies to reporting of defects and noncompliance. Those NRC
      regulatory guides that endorse the ANSI N45.2 series of standards,
      “Quality Assurance Requirements for Nuclear Power Plants,” also are
      applicable and include Regulatory Guides 1.28, 1.37, 1.38, 1.58, 1.88,
      and 1.116.

Id. These duties are not trivial: when Johnson recommended in 2016 that the Board

declare Bellefonte surplus property, he reported that TVA had been spending

$10,000,000 to $12,000,000 annually on site maintenance, although it planned to

reduce those expenditures to a $6,500,000. (Doc. 85–14 at 1).

      The regulations may nowhere expressly restrict the licensee from transferring

the property, but NRC policy presumes that a site will remain in the licensee’s

control. Hence the NRC’s admonition that “[i]mplementation of the program will be

examined periodically to determine licensee compliance with commitments and

overall program effectiveness.” 52 Fed. Reg. 38077-01. That the NRC interprets its

regulations to accord it full regulatory control over a site through the permittee until

the permits are withdrawn is confirmed by still another provision of the policy




                                          44
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 45 of 55




statement. In mandatory language under the section governing “Plant Termination,”

the policy states:

      Until withdrawal of the [Construction Permit] is authorized, a permit
      holder must adhere to the Commission's regulations and the terms of
      the [Construction Permit] and should submit suitable plans for the
      termination of site activities, including redress, as provided for under
      10 CFR 51.41, for staff approval. Moreover, if the plant has been
      completed to a point that it can function as a utilization facility, the
      licensee must take all necessary actions to ensure that the facility is no
      longer a facility for which an NRC license is required.
Id. at § III(B)(1). Through this provision, a permitholder’s regulatory duties,

including those directly concerning site activities, are expressly delimited by the

existence of a valid construction permit. The provision also illuminates the

relationship between a plant’s status as a utilization facility, the existence of an NRC

license, and the NRC’s continued authority over a licensee and the permitted site—

exactly the constellation of issues raised in the Zimmer case. For a site to be released

from NRC jurisdiction, the NRC-issued license must be withdrawn, and withdrawal

may be subject to NRC-imposed conditions. One of those conditions may be

ensuring that a plant can no longer function as a utilization facility. But until the

NRC has withdrawn a construction permit, the permitholder must abide by its terms

and all applicable regulations.

      These regulations thus impose duties on licensees that can be fulfilled only

with direct control of the site. To allow a licensee to transfer the property without



                                          45
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 46 of 55




the NRC’s approval would cripple its regulatory authority and derogate from its

stated policy.

      For the NRC policy statements to cohere, the following statement must also

be true: a plant that might not otherwise be considered a utilization facility will

nevertheless be treated as one by the NRC as long as it is subject to a valid Section

103-issued license. And thus is the ownership of a plant site tethered to the NRC’s

permitting authority; where there is a valid NRC-issued license, transfer of

ownership requires NRC approval.

      This outcome is dictated by far more than policy statements: the limitation on

the transferability of site ownership is firmly established by NRC precedent. In a

decision by the Commission itself, the NRC proclaimed that “[a]ny transfer of

ownership would require Commission approval.” In the Matter of Pub. Serv. Co. of

New Hampshire, et al. (Seabrook Station, Units 1 & 2), 7 N.R.C. 1, 22 (Jan. 6, 1978).

That case concerned the Seabrook plant, a two-unit nuclear electric generating

station on the coast of New Hampshire, still under construction at the time of the

decision. Id. at 4. The issues before the Commission principally turned on the

financial qualifications of the construction-permit applicants, but those issues raised

further questions concerning two applicants who wished to dispose of their interests

in the plant. Although it declined to consider the future modifications to the




                                          46
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 47 of 55




applicants’ ownership agreement, the NRC was satisfied that it would be able to

assert control over any future transfers of ownership.

      The NRC reaffirmed this principle just a month after its Seabrook decision.

In the Marble Hill case, the NRC’s Atomic Safety and Licensing Appeal Board held

that prospective co-owners of nuclear power plants must be co-applicants for an

NRC license. Id. at 201. The Public Service Company of Indiana had applied for a

license to build a nuclear-powered electric generating facility at a site in Southern

Indiana known as “Marble Hill,” and the NRC’s Licensing Board, pending final

approval, granted it a Limited Work Authorization. Id. at 182. As its name suggests,

a Limited Work Authorization allows only for limited pre-construction activities,

which, per NRC regulations, include

      the driving of piles, subsurface preparation, placement of backfill,
      concrete, or permanent retaining walls within an excavation,
      installation of the foundation, including placement of concrete, any of
      which are for a[ safety-related structure, system, or component] of the
      facility for which either a construction permit or combined license is
      otherwise required.

10 C.F.R. § 50.10(d)(1). Thus, at the time of the decision, no activities that would

have required a construction permit had begun.

      Public Service Co., along with several intervenors, challenged the Licensing

Board’s grant of the LWA and appealed its ruling. Id. The relevant challenge,

mounted by Public Service Co., concerned the Licensing Board’s ruling that the co-

owners of the proposed nuclear plant were de facto co-applicants for the construction

                                         47
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 48 of 55




permits and its decision to deem the application amended to reflect joint ownership.

Id. at 198. Although the case turned on the applicability of Sections 101 and 103 of

the AEA and no construction had begun, it appears that no one chose to dispute

whether the plantless site, certainly then incapable of using special nuclear material,

was a “utilization facility.” Instead, it argued that Sections 101 and 103 did not apply

because neither “explicitly forbid one to ‘own’ a nuclear plant without a license,

only to ‘posses’ it.” Id.

       The Appeal Board rejected the argument. In reaching the conclusion that co-

owners of nuclear power plants must also be co-applicants, it noted that it saw “no

reason why Congress would want to exempt owners of nuclear power plants from

Commission regulation.” After delving into the legislative history of the AEA, it

further opined that to accept Public Service Co.’s “crabbed” interpretation of the

statute could place “significant areas of the Commission’s regulatory authority . . .

under a cloud.” Id. at 201.

       After these decisions, the NRC aligned its practice to conform with the

principle that construction permits for incomplete facilities would need to be

amended to approve changes in site ownership. The NRC’s letter to W.C. Tallman,

for instance, illustrates that practice by approving an amendment to the Construction

Permits for Seabrook Station, Units 1 and 2, to reflect a change in ownership, (Doc.

86–55 at 2–3 and 6–11), as does the NRC’s letter to L.C. Dail by approving (with


                                          48
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 49 of 55




express reference to Marble Hill) an amendment to the Construction Permit for

Catawba Nuclear Station, Unit 2, to reflect a change in ownership, (Doc. 86–56 at 2

and 5–6).

       Moreover, the NRC has expressly found that transferring ownership of a

utilization facility without its consent violates Section 101 of the AEA. (Doc. 86–

54). On March 3, 1978, the NRC’s Acting Director of Nuclear Reactor Regulation,

Edson G. Case, sent a letter to a concerned citizen named Dr. Robert G. Asperger,

who, invoking his right under 10 C.F.R. § 2.206, had asked the NRC to take

enforcement action against the Detroit Edison Company for selling two

Cooperatives a 20% stake in the Fermi 2 nuclear plant.23 Id. As the acting Director

of Nuclear Reactor Regulation, Case issued the decisional letter in his capacity as

the senior agency official responsible for carrying out “licensing and regulation

involving all facilities . . . associated with the construction and operation of nuclear

reactors.” 42 U.S.C. § 5843(b)(1). After reviewing the Agreement, Case concluded

that by selling a present interest in the facility to the Cooperatives, Detroit Edison

had violated Section 101 of the AEA, “because that section requires Commission

approval before and not after an ownership interest is acquired.” (Doc. 86–54 at 6–

7). After reaching this conclusion, Case rejected the argument that Section 101 of



23
  Why did Dr. Asperger, a private party, request enforcement action against Detroit Edison? “He
didn’t like them." (Doc. 86–32 at 59).
                                              49
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 50 of 55




the AEA did not apply because the facility was not yet complete, observing that “it

has been the longstanding practice of the Commission to consider a utilization

facility under construction to be a utilization facility. Therefore, in our view, a right

to own a utilization facility under construction is a right to own a utilization facility

if completed.” Id. at 7.

      Although the Case letter spoke in terms of utilization facilities under

construction, there is no reason to believe that, under current NRC policy, the result

differs for facilities in deferred status. After all, the NRC applies all regulations and

policy statements governing plants under construction to plants in deferred status.

See 52 Fed. Reg. 38077-01. The NRC, in other words, treats deferred plants, which

are subject to construction permits, as plants under construction.

      The Tallman, Dail, and Case letters illustrate how the NRC interprets both its

own regulations and the AEA, and given the exceptionally broad responsibility

vested in the agency’s administration of the statute, the Court will defer to its

practice. To borrow the words of Justice Brennan, the Court sees no reason why it

      should not accord to the Commission's interpretation of its own
      regulation and governing statute that respect which is customarily given
      to a practical administrative construction of a disputed provision.
      Particularly is this respect due when the administrative practice at stake
      ‘involves a contemporaneous construction of a statute by the men
      charged with the responsibility of setting its machinery in motion; of
      making the parts work efficiently and smoothly while they are yet
      untried and new.’



                                           50
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 51 of 55




Power Reactor Dev. Co. v. Int'l Union of Elec., Radio & Mach. Workers, AFL-CIO,

367 U.S. 396, 408 (1961) (citations omitted) (deferring to the NRC’s interpretation

of the AEA and its implementing regulations in a decision involving construction

permits).

      All these decisions deal only with applications concerning co-owners, and

each holds that a co-owner must also be a co-applicant on a license. And in each

case, the NRC authorized ownership only once it had approved the license

application. From these holdings, however, it necessarily follows that no one may

hold an ownership interest in a nuclear plant unless the NRC has approved his

application for a license.

      And so what of TVA’s 2006 contention that Bellefonte is no longer a

utilization facility? As in Zimmer, TVA was merely assuring the NRC that both units

could safely be released from its jurisdiction. Not even the NRC’s concurrence in its

Environmental Assessment would have released the site from its jurisdiction; it was

not until the Construction Permits were withdrawn that the Bellefonte site would

have become transferable. That, and not TVA’s subjective intent, is why its

possession of the site from 2006 to 2009 with no valid license did not violate Section

101—the Construction Permits had been withdrawn. When they were reinstated, the

site fell again within the NRC’s jurisdiction, and transfer would once more have

required NRC approval.


                                         51
       Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 52 of 55




       Given the NRC’s interpretation of the AEA and its implementing regulations,

it does not matter that the Bellefonte units, at closing, were incapable of operating:

TVA could not lawfully have transferred the Bellefonte site to Nuclear Development

without the approval of the NRC. Once the NRC issued CPPR-122 and -123 to build

Units 1 and 2, the site could not be transferred without the NRC’s approval unless

the permits expired or were withdrawn.24 The Court therefore concludes that under

the AEA and its implementing regulations, as these have been interpreted by the

NRC, even partially completed facilities, whether under construction or not, are

swept within the regulatory ambit of Section 101.

       Because the transfer of the Bellefonte site without NRC approval would have

been unlawful under Section 101 of the Atomic Energy Act, the closing condition

set forth in Section 6(a)(v) was not satisfied, and Nuclear Development’s motion for

summary judgment is denied. 25




24
  Or, theoretically, if the facilities had first become operational and then been decommissioned.
(Doc. 86–81 at 8).
25
    Nuclear Development contends that TVA must show more than a mere technical statutory
violation to establish illegality and, at least for the purposes of voiding a contract, show a clear
public harm. For one, Nuclear Development appears to have conflated TVA’s (inapposite)
illegality defense with its front-end closing condition of non-illegality, and has sought to pipeline
the affirmative-defense doctrine into that of the condition precedent. It does not belong there. But
even if somehow it applied, it would make that showing by pointing to the violation of the AEA:
for the violation of a federal statute is a violation of the policy of the United States. See Kaiser
Steel Corp. v. Mullins, 455 U.S. 72, 83–84 (1982).
                                                 52
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 53 of 55




      C. Nuclear Development cannot rely on the doctrine of equitable
         estoppel.

      Nuclear Development further contends that TVA should be equitably

estopped from raising the affirmative defense of illegality when ND had already

relied to its material detriment on TVA’s representations that it would close.

Equitable estoppel is appropriate where:

      (1) the party to be estopped misrepresented material facts; (2) the party
      to be estopped was aware of the true facts; (3) the party to be estopped
      intended that the misrepresentation be acted on or had reason to believe
      the party asserting the estoppel would rely on it; (4) the party asserting
      the estoppel did not know, nor should it have known, the true facts; and
      (5) the party asserting the estoppel reasonably and detrimentally relied
      on the misrepresentation.

Dawkins v. Fulton Cty. Gov’t, 733 F.3d 1084, 1089 (11th Cir. 2013). Nuclear

Development’s invocation of equitable estoppel fails for two reasons. First, the

allegedly unknown facts are not facts at all, but law, and if Nuclear Development

did not know the law when it entered the Agreement, then it should have. Second,

there may well be a genuine dispute of material fact as to whether Nuclear

Development relied on the representations that TVA made in Section 7, but if it did,

its reliance would be of no import. Its reliance would have been unreasonable,

because Nuclear Development was charged—as we all are—with knowing the law.

Thus, Nuclear Development can establish neither the fourth nor the fifth element,

and its invocation of equitable estoppel fails as a matter of law.



                                           53
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 54 of 55




      D. Genuine disputes of material fact preclude judgment as a matter of
         law.
      Although the condition set forth in Section 6(a)(v) was not satisfied because

transfer of the Bellefonte site without NRC approval would have been unlawful,

TVA is not absolved from liability. Under Section 9(a) of the Agreement, the parties

made two covenants “to be effective after the Effective Date and prior to Closing”:

      (i) Subject to the terms and conditions herein, each of the Parties agrees
      to use its commercially reasonable best efforts to consummate and
      make effective as soon as is commercially reasonable, the transactions
      contemplated hereby, including the satisfaction of all conditions thereto
      set forth herein.

      (ii) Each Party shall provide reasonable cooperation to the other Party
      in obtaining consents, approvals or actions of, making all filings with
      and giving all notices to any federal, state, local, foreign or other
      governmental subdivision, regulatory or administrative agency,
      commission, body, court, tribunal, arbitral panel, or other authority
      exercising or entitled to exercise any administrative, executive, judicial,
      legislative, police, regulatory, tax or other authority or power (each, a
      “Governmental Authority”) over the matters specified as to the Site
      consistent with Section 1(e). The Parties shall keep each other apprised
      of the status of any communications with and any inquiries or requests
      for additional or supplemental information from applicable
      Governmental Authorities, and shall provide any such additional or
      supplemental information that may be reasonably requested in
      connection with any such filings or submissions. All applications,
      appearances, presentations, briefs, and proposals made or submitted by
      or on behalf of either Party before any Governmental Authorities in
      connection with the approval of this Agreement and the transactions
      contemplated hereby shall be subject to the control of the Party making
      such application, appearance, presentation, filing or submission.

(Doc. 72–16 at 9–10).




                                          54
      Case 5:18-cv-01983-LCB Document 165 Filed 04/01/21 Page 55 of 55




      The history of this case after the effective date and prior to closing is clouded

with factual disputes. From midsummer 2018 through the expected closing date, the

fog lies thickest. In short, the crossfire of emails in the months before closing, much

of it in anticipation of litigation; the alleged requests for TVA to apply to the NRC

for approval of the Construction Permits’ transfer, as well as the alleged delays in

seeking approval; and the allegations of bad blood between the parties after

McCollum’s visit to Memphis, all raise genuine disputes of material fact as to

whether TVA fulfilled its duties under §§ 9(a)(i) and (ii) of the Agreement.

      Moreover, there is a genuine dispute of material fact as to whether Nuclear

Development was ready, willing, and able to close on the closing date.

      E. Incidental Damages

      The Court will reserve judgment on damages, if appropriate, until trial.

                                  CONCLUSION

      Because there remain genuine disputes of material fact, the Court cannot

decide Counts I, II, or III of the Complaint as a matter of law. Nuclear Development,

LLC’s Motion for Summary Judgment (Doc. 70) and the Tennessee Valley

Authority’s Motion for Summary Judgment are therefore DENIED.

      DONE and ORDERED this April 1, 2021.


                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE

                                          55
